NEY     GENE
                             OF   TEXAS


  WILL    WILSON
A-RNDcYoENERAL
                              July 27, 1962

      Adm. H. R. Nieman, Jr.         Opinion No. WW-1405
      Executive Director
      State Building Commission      Re:   Whether line item 20, to the
      Austin, Texas                        Building Commission, in the
                                           General Appropriation bill is
                                           available to be used in re-
                                           finishing certain furniture
                                           for the Third Court of Civil
      Dear Admiral Nieman:                 Appeals.
                You have asked for the opinion of this office as to
      whether line item 20, to the Building Commission, in the General
      Appropriation Bill of the 57th Legislature is available to be
      used in refinishing certain furniture for the Third Court of
      Civil Appeals in Austin.
                Under the heading - BUILDING COMMISSION - line item
      20 in the General Appropriation Bill of the 57th Legislature
      reads as follows:
             "For purchase of furniture and equipment for the.Third
             Court of Civil Appeals in Austin, Texas
                             For the Years Ending
                   Aupust 31. 1962          Aygust 31~.196%
                    $10,000.00                    U.B."
                It is the understanding of this office that acting
      under color of authorization from the above appropriation, cer-
      tain valuable pieces of furniture from the Third Court of Civil
      Appeals were refinished, rather than replaced by new furniture.
      The cost of such refinishing was $799.50. The present opinion
      request was necessitated by the refusal of the Comptroller of
      Public Accounts to issue a warrant in payment of the cost of
      such refinishing.
                The Legislature, in making appropriations for the years
      1962 and 1963 recognized that the Third Court of Civil Appeals
      was in need oh funds with which to provide furniture and equip-
      ment more in keeping with the honor and dignity of the judicial
      branch of our State government.
Adm. H. R. Nieman, Jr,, page 2   bw1405)


          The general rule regarding interpretation of appro-
priation line items is stated in previous opinions by the
Attorney General's office. See Opinions O-4172 (1941)and S-
80 (1953)e As stated in the cited opinions, the general rule
is that money appropriated by the Legislature cannot be spent
for any purpose other than that for which it is appropriated.
The validity of this rule of law cannot be challenged.
          In granting authority for the purchase of furniture
for the Third Court of Civil Appeals, the Legislature also
E,:a,~~~,~h;,a~";~r;;~tg4,bar;g'lnfp;f
                                     ;;",g',",'g"yiedyf;;*
if, in the conduct of'such bargaining it became clear that the
State would be better and more economically served by stopping
short of a full-fledged purchase of new furniture, this office
certainly cannot hold such action improper. The literal words
of the appropriation would authorize the purchase of used furni-
ture, and its refinishing could be included within the original
purchase terms. Can we say that it was the intent of the Leg-
islature to forbid the Court to retain and preserve the valu-
able, antique-quality furniture it now has? Certainly not.
And if the present furniture can be retained, there is no need
for a full purchase of new furniture. If the Comptroller's
interpretation were to be followed, the Court would be forced
to discard its present furniture and purchase totally new furni-
ture. This is tantamount to saying that the Legislature is, in
these particular circumstances, insensitive to the cause of
economy in government and unaware of the value of many of the
fine pieces of furniture now in the possession of the Third
Court of Civil Appeals.
          In view of the foregoing, it is the opinion of this
office that, in the particular fact situation presented, it was
the intent of the Legislature that "refinishing of furniture
presently on hand" be included within the subject line item ap-
propriation for purchase of furniture and equipment.

                            SlJMMAFiY

         In the particular fact situation pressnted, a
   bill for refinishing certain furniture belonging to
   the Third Court of Civil Appeals in Austin is pay-
   able out of a line item appropriation which provides
Adm. H. R. Nieman, Jr., page 3     ww-1405)


      funds for "Purchase of furniture and equipment for
      the Third Court of Civil Appeals in Austin, Texas."
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas


                                 BYwJ&M
                                     Malcolm L. Quick
MIQ:wb                               Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Vernon Teofan
Charles Lind
REVIEWED FOR TBE ATTORNEY GENERAL
BY:    Leonard Passmore